United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2934
                                   ___________

Felice Brown, on behalf of            *
A. B., A Minor,                       *
                                      *
            Appellant,                * Appeal from the United States
                                      * District Court for the Western
      v.                              * District of Arkansas.
                                      *
Michael J. Astrue, Commissioner,      * [UNPUBLISHED]
Social Security Adminstration,        *
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: March 30, 2012
                                Filed: April 3, 2012
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Felice Brown, on behalf of her minor daughter A.B., appeals the district
court’s1 order affirming the denial of supplemental security income. Upon de novo
review, see Moore ex rel. Moore v. Barnhart, 413 F.3d 718, 721 (8th Cir. 2005), we
find no basis for overturning the administrative law judge’s determination that A.B.


      1
      The Honorable Barry A. Bryant, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
did not have “marked” limitations in at least two of the six functional domains, or
“extreme” limitations in at least one of the six functional domains.2 The district court
is affirmed. See 8th Cir. R. 47B.
                       ______________________________




      2
       We decline to consider the matters that Brown raises for the first time on
appeal, see Flynn v. Chater, 107 F.3d 617, 620 (8th Cir. 1997), or those that she has
not properly developed, see Blakley v. Schlumberger Tech. Corp., 648 F.3d 921, 932
(8th Cir. 2011).
                                          -2-